UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6780


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TAVARES LAJUANE GRAHAM,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-cr-00308-BO-1)


Submitted: August 30, 2021                                   Decided: September 8, 2021


Before GREGORY, Chief Judge, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tavares Lajuane Graham, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tavares Lajuane Graham appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying Graham’s

motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard

of review). Accordingly, we affirm the district court’s order. We deny Graham’s motion

to appoint counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                               AFFIRMED




                                             2